 399321 NLRB No. 51SERVICE EMPLOYEES LOCAL 144 (SANDS POINT NURSING HOME)1We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB No. 23(May 8, 1996).2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Local 144, Hotel, Hospital, Nursing Home and Al-lied Services Union, Service Employees Inter-
national Union, AFL±CIO (Sands Point Nurs-
ing Home) and Kenneth McCarthy and Geral-dine Esnes and United Industry Workers Local424, a Division of United Industry Workers
District Council 424. Cases 29±CB±9393, 29±CB±9403±2, and 29±CB±9515May 31, 1996DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDFOXOn December 15, 1995, Administrative Law JudgeSteven Davis issued the attached decision. The General
Counsel filed limited exceptions and a brief in support,
and a brief in support of the judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as modi-
fied and set forth in full below.1In addition to the violations found by the judge, wefind that Respondent Local 144 also violated Section
8(b)(1)(A) by its agent Rafael (Tito) Vargas' statement
to employees that Respondent Local 144 would find
out who signed cards for rival Local 424 and would
sue those employees. This constitutes a threat to the
employees for exercising their Section 7 rights. The
complaint specifically makes that allegation, and the
judge credited employee Geraldine Esnes' testimony
that Vargas made the threat. See Utility Workers Local1-2 (Consolidated Edison), 312 NLRB 1143 fn. 2(1993).We also find that Respondent Local 144 violatedSection 8(b)(1)(A) by threatening unspecified reprisalsagainst employees when Vargas told them that Re-
spondent Local 144 ``has their ways.'' Vargas' state-
ment was a response to employee Elaine Baxter's ob-
servation that it sounded as if Vargas was threatening
the employees when he told them that Respondent
Local 144 would find out who signed cards for the
rival Local 424, that Respondent would get even with
the employees, it would sue them, and they would end
up with no medical insurance and possibly no job. See
Motion Picture Studio Mechanics Local 52 (Michael
Levee Productions), 238 NLRB 19, 21 (1978).We shall modify the judge's conclusions of law,Order, and notice accordingly.AMENDEDCONCLUSIONSOF
LAWAdd the following as paragraphs 7 and 8 to thejudge's conclusions of law and renumber the subse-
quent paragraph.``7. The Respondent violated Section 8(b)(1)(A) ofthe Act by threatening to sue employees if they join,
support, or assist Local 424.``8. The Respondent violated Section 8(b)(1)(A) ofthe Act by threatening employees with unspecified re-
prisals by stating that `the Union has their ways.'''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Local 144, Hotel, Hospital, Nursing Home
and Allied Services Union, Service Employees Inter-
national Union, AFL±CIO, New York, New York, its
officers, agents, and representatives, shall1. Cease and desist from
(a) Telling employees that they were not allowed tosign cards for Local 424, and telling them that they
should retrieve those cards.(b) Threatening employees that those employeeswho signed cards for Local 424 would have no medi-cal insurance and possibly no job.(c) Threatening employees with physical harm, bytelling employees that the Respondent was ``into
breaking legs'' or ``we'll break your legs.''(d) Threatening employees that the Respondentwould find out who signed cards for Local 424 and
would ``get even'' with employees, and would file
charges against employees to remove them from the
Respondent, because they signed cards for Local 424.(e) Threatening to sue employees if they join, sup-port, or assist Local 424.(f) Threatening employees with unspecified reprisalsby stating that ``the Union has their ways.''(g) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, postat its business office and meeting hall copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 29, after being signed by the Respondent
Union's authorized representative, shall be posted by
the Respondent Union and maintained for 60 consecu-
tive days in conspicuous places including all places 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent's answer denied knowledge or information concern-ing the filing and service of the charges and amended charges. An
examination of the documents, including the receipts and affidavits
of service, establishes the proper filing and service of all the charges
and amended charges.where notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to en-
sure that the notices are not altered, defaced, or cov-
ered by any other material.(b) Sign and return to the Regional Director for Re-gion 29 sufficient copies of the notice for posting by
Sands Point Nursing Home, if willing, at all places
where notices to employees are customarily posted.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
tell employees that they are not al-lowed to sign cards for Local 424, or tell them that
they should retrieve those cards.WEWILLNOT
threaten employees that those em-ployees who signed cards for Local 424 would have no
medical insurance and possibly no job.WEWILLNOT
threaten employees with physicalharm, by telling employees that we are ``into breaking
legs'' or ``we'll break your legs.''WEWILLNOT
threaten employees that we wouldfind out who signed cards for Local 424 and would
``get even'' with employees, and would file charges
against employees to remove them from Local 144 be-
cause they signed cards for Local 424.WEWILLNOT
threaten to sue employees if they join,support, or assist Local 424.WEWILLNOT
threaten employees with unspecifiedreprisals by stating that ``the Union has their ways.''WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.LOCAL144, HOTEL, HOSPITAL, NURS-INGHOMEAND
ALLIEDSERVICESUNION, SERVICEEMPLOYEESINTER-NATIONALUNION, AFL±CIOTracy Belfiore, Esq., for the General Counsel.Burton M. Epstein, Esq. (Vladeck, Waldman, Elias &Engelhard, P.C.), of New York, New York, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. Based on acharge and a first amended charge filed in Case 29±CB±9393
by Kenneth McCarthy, an individual, on November 4, 1994,
and January 10, 1995, respectively, and based on a charge
and a first amended charge filed in Case 29±CB±9403±2 by
Geraldine Esnes, an individual, on November 15, 1994, and
January 5, 1995, respectively, a consolidated complaint was
issued on February 24, 1995, against Local 144, Hotel, Hos-
pital, Nursing Home and Allied Services Union, Service Em-
ployees International Union, AFL±CIO (Respondent or Local
144).Thereafter, based on a charge filed in Case 29±CB±9515by United Industry Workers Local 424, a Division of United
Industry Workers District Council 424 (Local 424) on March
21, 1995, a consolidated amended complaint was issued on
May 3, 1995, against Respondent.1The complaint alleges essentially that on October 31,1994, Respondent's agent made various threatening state-
ments to employees in violation of Section 8(b)(1)(A) of the
Act. Respondent's answer denied the material allegations of
the complaint, and on November 2, 1995, a hearing was held
before me in Brooklyn, New York.On the evidence presented in this proceeding, and my ob-servation of the demeanor of the witnesses, and after consid-
eration of the briefs filed by the General Counsel and Re-
spondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONSands Point Nursing Home (Employer), a sole proprietor-ship having an office and place of business at 1440 Port
Washington Boulevard, Port Washington, New York, is en-
gaged in the operation of a 130-bed nursing home providing
long-term health care to the public. During the past year, the
Employer derived gross revenues in excess of $100,000, and
purchased and received at its facility medical supplies, fuel
oil, and other goods and materials valued in excess of
$50,000 directly from firms located outside New York State.Respondent admits and I find that the Employer is en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. Respondent also admits and I find that
it is a labor organization within the meaning of Section 2(5)
of the Act. 401SERVICE EMPLOYEES LOCAL 144 (SANDS POINT NURSING HOME)2The unit sought included licensed practical nurses, nursing assist-ants, orderlies, dietary employees, maintenance employees, maids,
porters, and laundry employees.3On February 2, 1995, McCarthy requested withdrawal of hischarge, but rescinded that request by letter received by the Regional
Office on February 18. Esnes dated Vargas' request to her to with-
draw her charge in about late December 1994. I credit Esnes' testi-
mony. Vargas' knowledge of McCarthy's interest in withdrawing the
charge must have predated McCarthy's sending of his letter, or
Esnes was mistaken, in this minor way, as to when Vargas asked
her to withdraw her charge.II. THEALLEGEDUNFAIRLABORPRACTICES
The FactsRespondent has represented the licensed practical nurses,nurses aides, and housekeeping employees of the Employer
for a number of years.In about the fall of 1992, Local 424 unsuccessfully at-tempted to organize those employees. It tried again in about
October 1994, when on about October 24, Local 424's agents
distributed authorization cards at the facility.Rafael (Tito) Vargas, Respondent's business agent and itsadmitted agent, became aware of the organizing drive, and
visited the Employer's premises on October 31, and spoke to
the employees during their lunch hour in the employees' din-
ing room.Vargas spoke generally to the employees and then ap-proached a single table. His remarks will be discussed sepa-
rately.Remarks to Employees GenerallyGeraldine Esnes, a licensed practical nurse, was seated atlunch with Kenneth McCarthy, a maintenance employee, and
with nonunit employees Dina Ellenbogen, a registered nurse,
and Michelle Dtugokenski, a social worker. A total of about
15 to 20 employees were present in the dining room.Esnes testified that Vargas entered the room and beganyelling that he heard that the employees had signed cards for
Local 424. He told them that they were ``not allowed'' to
do that, and that whoever signed such cards should attempt
to retrieve them. Vargas added that Respondent would find
out who signed the cards and it would ``get even'' with the
employees. He also said that Respondent would sue them,
and when they ``got done'' with them, they would have no
medical insurance and ``possibly'' no job.Esnes stated that employee Elaine Baxter told him that itsounded like he was threatening the workers, and Vargas re-
plied that ``the union has their ways.''McCarthy testified that Vargas said that he was ``dis-gusted'' with the employees for signing cards for Local 424,
and told them to recover their cards, adding that if they do
not reclaim their cards, they would lose their benefits. Vargas
also stated that Respondent was ``going after'' two people,
against whom charges would be filed in order to remove
them from that union.Ellenbogen testified that she heard Vargas shouting to em-ployees that they would lose their jobs and benefits if they
signed cards for another union or if they ``wanted to go with
another union.''Remarks at Esnes' TableAt that point, Vargas approached the table at which Esnesand the others were seated. He apparently did so because
Ellenbogen and Dtugokenski were engaged in conversation.
He told those at that table to ``shut up'' because their talking
interfered with his presentation. Ellenbogen and Dtugokenski
then left.Esnes stated that Vargas said that he heard that McCarthyhad initiated the Local 424 organizing drive. McCarthy de-
nied being involved in the campaign, and replied that in
1992 he was ``blamed'' for the same thing and that Respond-
ent put him ``through hell,'' adding that he would not ``takethe rap'' for it this time. Vargas replied that he would ``re-spect that.''Vargas then said that it was probably one of those``lousy'' licensed practical nurses who brought in Local 424.
Esnes remarked that she heard that in the last campaign, a
licensed practical nurse had been accused of bringing in
Local 424 and that her car's tires were slashed. Vargas re-
plied that Respondent does not slash tires anymoreÐ``we're
into breaking legs.''McCarthy testified that Vargas told him that he was very``disgusted'' with him, and asked him why he was helping
Local 424 organize. McCarthy asked him what he was talk-
ing about. Vargas replied that he was told that McCarthy was
assisting Local 424. McCarthy stated that Esnes mentioned
the alleged prior tire slashing incident, to which Vargas re-
plied that ``we don't resort to tire slashing, we'll break your
legs.''Neither Esnes nor McCarthy reported the threats to the po-lice or sought protection from any source.Later EventsOn November 3, Local 424 filed a petition for representa-tion in Case 29±RC±8391.2Esnes testified that about 2 months after the dining roomincident, Vargas told her that McCarthy was withdrawing his
charge against Respondent, and asked whether she would do
the same. Esnes replied that she did not believe that in ex-
change for her union dues the workers should be threatened
by Respondent in the manner in which they were. Vargas an-
swered that he was very angry at the time, and apologized
for what he said, adding ``things like this happen.''3Respondent's EvidenceVargas stated that he did not think that the employeeswere being disloyal to Respondent by participating in the or-
ganizing campaign and signing cards for Local 424. Rather,
he believed that they were ``confused'' and did not know
what they were becoming involved with, and were not aware
of the effects of their actions. He further stated that he be-
lieved that the employees should have informed him of their
interest in Local 424.Vargas testified that during the dining room meeting hetold the employees that they should not be signing cards for
Local 424, and he discussed with them what could happen
if that Union was successful in an election and ultimately
represented them. He told them the ``consequences'' and
``repercussions'' of such events.He testified that he informed the workers that if Respond-ent was replaced by Local 424, they would no longer have
benefits through Respondent, and since no contract would
immediately be in effect, they would not have benefits 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The fact that Esnes, at first denied that her license was at risk,but then readily admitted such when shown her letter to Respondent,
does not damage her credibility at all.through Local 424 either. He therefore told them that duringthe period when they had no contract, any benefits they re-
ceived would be at the discretion of the Employer, which un-
doubtedly would be inferior to those they enjoyed with Re-
spondent.Vargas denied coercively directing employees not to signcards for Local 424, and also denied threatening employeesin any way.Employee Joan Brower, who is Respondent's delegate atthe nursing home, was present with Vargas during his talk
to employees. She testified that Vargas did not threaten em-
ployees in any way. However, she stated that Vargas told the
employees that they would lose Respondent's medical bene-
fits if Local 424 replaced it as their bargaining representative
through an election.Esnes, McCarthy, and Ellenbogen denied that Vargas toldthe employees at the October 31 meeting that if Local 424
became the employees' representative they would lose bene-
fits from Local 144, or that there would be a long period of
time when Local 424 would have to negotiate with the Em-
ployer.CredibilityRespondent attacked the credibility of Esnes and McCar-thy, asserting that they are biased against Local 144.Esnes, a supporter of Local 424, was represented by Local144 3 years ago at her prior place of employment, during
which Local 144 apparently told the employees to attend an
emergency meeting. The nurses and nurses aides left their
duty stations, whereupon the employer suspended them for 8
days, and threatened them with the loss of their jobs and
their licenses for engaging in an illegal strike.4Esnes blamedher suspension on Local 144. On several occasions she com-
plained to Local 144 about her loss of pay, and sent a letter
to it in March 1993 demanding that a copy of the collective-
bargaining agreement between it and her prior employer be
sent to her.McCarthy admitted being ``instrumental'' in the 1992 at-tempt at organization by Local 424, and supporting its cam-
paign in 1994, but denied that he was hostile to Respondent,
and in October 1994 bore no animosity toward that Union.However, at the time of the hearing McCarthy concededhaving a ``grudge'' against Respondent because of his inabil-
ity to obtain medical payments for a family member which
he believed that he was entitled to. He was unhappy with the
service given him by Respondent, and had also, prior to the
opening of this hearing, filed a charge against Respondent,
alleging that it had not represented him fairly regarding his
discharge by the Employer in July 1995.I find that the interest in Local 424 by Esnes and McCar-thy, and their dissatisfaction with Local 144 was not of such
a magnitude to cause them to give false testimony here. This
is especially so where their testimony was corroborated by
neutral witness Ellenbogen, and is supported by Esnes'
uncontradicted testimony that Vargas apologized for his
statements.Further, I fully credit the testimony of Esnes and McCar-thy, which was essentially mutually corroborative. They testi-fied about matters which undoubtedly made a great impres-sion on them. They testified in a clear, convincing manner
in detail about the dining room incident. Their testimony was
also corroborated by independent witness Ellenbogen, who
testified about the initial remarks of Vargas. Notwithstanding
Respondent's argument to the contrary, it is clear that she
left the room prior to Vargas' threat of bodily injury, and
therefore did not hear that statement.Further supporting the testimony of Esnes and McCarthyis the fact that Esnes gave uncontradicted testimony that fol-
lowing this incident, Vargas asked her to withdraw her
charge, whereupon she said that he had threatened the work-
ers, and he apologized to her for his remarks. Vargas' apol-
ogy lends credence to the fact that the threatening remarks
were made as testified by the General Counsel's witnesses.
The fact that Esnes could not remember the circumstances
surrounding the filing of her charges does not impair her
credibility at all.Regarding the threat of bodily injury, the fact that neitheremployee notified the police of the threat or sought protec-
tion therefrom does not negate the fact that the threat was
made. They pursued the matter further through the filing of
the instant charges.I do not credit the testimony of Vargas where it conflictswith that of the General Counsel's witnesses. It is clear that
he was offended by the employees seeking another union torepresent them. He stated that he believed that the employees
should have informed him of their desire for other represen-
tation. Both he and respondent witness Brower testified only
in limited and conclusionary terms at to what Vargas was al-
leged to have told the employees. I cannot credit their testi-
mony over the detailed testimony of the General Counsel's
witnesses.Analysis and DiscussionThe complaint alleges that Respondent, by Vargas' con-duct on October 31, threatened employees with (a) loss of
employment benefits, (b) loss of their jobs, (c) a lawsuit, (d)
physical harm, and (e) unspecified reprisals. The complaint
further alleges that Respondent threatened to get even with
employees if they joined, supported, or assisted Local 424,
and that Respondent coercively directed employees not to
sign cards for Local 424.As set forth above, I have credited the testimony of Esnes,McCarthy, and Ellenbogen. I find and conclude that Vargas'
remarks were coercive, and tended to restrain employees
from engaging in their Section 7 right to undertake union ac-
tivities in support of a rival union. The statements were
plainly coercive, inasmuch as they reasonably implied that
Respondent would take adverse action against the employees
who signed cards for Local 424. SMI of Worcester, Inc., 271NLRB 1508, 1526 (1984).Therefore, I find that Respondent violated the Act in thefollowing respects by Vargas' remarks.(a) By telling employees that they were not allowed tosign cards for Local 424, and telling them that they should
retrieve those cards. In this connection, I note that Vargas
admitted telling them that they should not be signing cards
for Local 424. Great Plains Beef Co., 241 NLRB 948, 971(1979).(b) By threatening employees that those employees whosigned cards for Local 424 would have no medical insurance 403SERVICE EMPLOYEES LOCAL 144 (SANDS POINT NURSING HOME)and possibly no job. SMI, supra; Peninsula Shipbuilders'Assn., 237 NLRB 1501, 1505 (1978). I have rejected the tes-timony of Vargas that he explained to the employees that the
replacement of Local 144 would leave them without rep-
resentation until a contract was negotiated, and that the Em-
ployer could therefore provide inferior benefits for them.
Even if I accepted such testimony, the threat came from Re-
spondent:I have considered that the threatened loss of employ-ment benefits involved conduct which Respondent at-
tributed to a third party, the Employer. Nonetheless, I
am persuaded the threat is ``coercive'' within the mean-
ing of Section 8(b)(1)(A), inasmuch as it is a threat of
the loss of existing employment benefits which was ex-
pressed to the employees by the labor organization
which is the exclusive collective-bargaining agent of
the employees to whom it was addressed. Under these
circumstances, the threat was reasonably calculated to
``coerce'' the employees, within the meaning of Section
8(b)(1)(A), and would have this calculated effect with-out regard to whether the employees were told by em-
ployees that the Employer, rather than Respondent,
might implement the threat. [Bay Cities Metal TradesCouncil, 306 NLRB 983, 985±986 (1992).](c) By threatening employees with physical harm, by tell-ing employees that Respondent was ``into breaking legs'' or
``we'll break your legs'' in the context of a discussion of
what Respondent would do to employees because they
signed cards for Local 424. General Iron Corp., 218 NLRB770 (1975); Walter J. Barnes Electrical Co., 188 NLRB 183(1971).(d) By threatening employees that Respondent would findout who signed cards for Local 424 and would ``get even''with employees, and would file charges against employees toremove them from Respondent.CONCLUSIONSOF
LAW1. The Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(b)(1)(A) of the Act bytelling employees that they were not allowed to sign cards
for Local 424, and telling them that they should retrieve
those cards.4. Respondent violated Section 8(b)(1)(A) of the Act bythreatening employees that those employees who signed
cards for Local 424 would have no medical insurance and
possibly no job.5. Respondent violated Section 8(b)(1)(A) of the Act bythreatening employees with physical harm, by telling em-
ployees that Respondent was ``into breaking legs'' or ``we'll
break your legs.''6. Respondent violated Section 8(b)(1)(A) of the Act bythreatening employees that Respondent would find out who
signed cards for Local 424 and would ``get even'' with em-
ployees, and would file charges against employees to remove
them from Respondent because they signed cards for Local
424.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]